Exhibit 10.21

 

August 17, 2005

 

Mr. Kenneth Caplan

Managing Director, Vice President and Assistant Secretary Wyndham International,
Inc.

1950 Stemmons Freeway

Suite 6001

Dallas, Texas 75207

 

Re: Protection of Severance Benefits under Executive Employment Agreement Dear
Ken:

The purpose of this letter is to confirm our agreement regarding the protection
of severance benefits under the Executive Employment Agreement dated as of
August 20, 2003 (the “Employment Agreement”) between myself and Wyndham
International, Inc., the surviving corporation in its merger with Wind Hotels
Acquisition Inc., an affiliate of The Blackstone Group (“Wyndham”).

 

The undersigned parties (the “parties”) agree that the first sentence in
Paragraph 1 of the Employment Agreement shall be deleted in its entirety and
shall be replaced with the following:

“The term of this Agreement shall extend from the Effective Date until the third
anniversary of the Effective Date; provided, however, that the term of this
Agreement shall automatically be extended for one additional year on the third
anniversary of the Effective Date and each anniversary thereafter, unless, not
less than ninety (90) days prior to each such date, either party shall have
given notice to the other that it does not wish to extend this Agreement.”

 

All capitalized terms in this letter shall have the same meaning as the defined
terms in the Employment Agreement. Except as otherwise amended by this letter
agreement, the Employment Agreement shall remain in full force and effect in
accordance with its terms. The provisions of Paragraphs 9, 10, and 13 of the
Employment Agreement are hereby incorporated by reference herein. By signing
below the parties hereby agree to the terms of this letter agreement.

 

WYNDHAM INTERNATIONAL, INC.EXECUTIVE

 

/s/ William Stein/s/ Mark Chloupek

William SteinMark Chloupek

 

Date: 8/29/05Date: 8/29/05

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
as of the 20th day of August, 2003, between Wyndham International, Inc., a
Delaware corporation (the “Company”), and Mark Chloupek (“Executive”), effective
as of August 1, 2003 (the “Effective Date”).

 

WHEREAS, Executive and the Company previously entered into an Executive
Employment Agreement, effective as of December 4, 2000, as amended from time to
time (the “Prior Agreement”), pursuant to which Executive served as a Vice
President of the Company and Executive was granted certain options to purchase a
certain number of shares of class A common stock of the Company;

 

WHEREAS, the Company now desires to employ Executive as Senior Vice President of
the Company and in connection therewith desires to amend and restate the Prior
Agreement, as provided in this Agreement, and to supersede the Prior Agreement
with this Agreement;

 

WHEREAS, Executive is agreeable to assuming the new duties of this new position
and is agreeable to amending and restating the Prior Agreement and superseding
the Prior Agreement with this Agreement;

 

WHEREAS, as an additional inducement to Executive to enter into this Agreement,
the Company shall, as of the Effective Date, grant Executive an option to
purchase a certain number of additional shares of Class A common stock of the
Company as set forth in the agreement attached hereto as Exhibit A (the
“Option”); and

 

WHEREAS, Executive is desirous of committing to serve the Company on the terms
herein provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree that as of the Effective Date
they shall enter into this Agreement which provides as follows:

 

1.Employment. The term of this Agreement shall extend from the Effective Date
until the third anniversary of the Effective Date; provided, however, that the
term of this Agreement shall automatically be extended for one additional year
on the third anniversary of the Effective Date and each anniversary thereafter
unless, not less than ninety (90) days prior to each such date, either party
shall have given notice to the other that it does not wish to extend this
Agreement; provided, further, that if a Change in Control occurs during the
original or extended term of this Agreement, the term of this Agreement shall
continue in effect until the later of the end of the initial term described
above or the end of the twelfth

(12th) month following the month in which the Change in Control occurred. The
term of this Agreement shall be subject to termination as provided in Paragraph
6 and may be referred to herein as the “Period of Employment.”

 

--------------------------------------------------------------------------------



2.Position and Duties. During the Period of Employment, Executive shall serve as
a Senior Vice President of the Company, shall have supervision and control over
and responsibility for the day-to-day business and affairs of those functions
and operations of the Company and shall have such other powers and duties as may
from time to time be prescribed by the Chairman of the Board of the Company (the
“Chairman”), the Chief Executive Officer of the Company (the “CEO”) or other
executive authorized by the Chairman or CEO, provided that such duties are
consistent with Executive’s position or other positions that he may hold from
time to time. Executive shall devote his full working time and efforts to the
business and affairs of the Company. Notwithstanding the foregoing, Executive
may serve on other boards of directors, with the approval of the Chaimian or
CEO, or engage in religious, charitable or other community activities as long as
such services and activities are disclosed to the Chaimian or CEO and do not
materially interfere with Executive’s performance of his duties to the Company
as provided in this Agreement.

 

3.Compensation and Related Matters.

(a)

Base Salary and Incentive Compensation. Executive’s initial annual base salary
(“Base Salary”) shall be $220,000. Executive’s Base Salary shall be redetermined
at least thirty (30) days before each annual compensation determination date
established by the Company during the Period of Employment in an amount to be
fixed by the Board of Directors of the Company or a committee thereof or a duly
authorized officer (the “Board”). The Base Salary, as redetermined, may be
referred to herein as “Adjusted Base Salary.” The Base Salary or Adjusted Base
Salary shall be payable in substantially equal bi-weekly installments and shall
in no way limit or reduce the obligations of the Company hereunder. In addition
to Base Salary or Adjusted Base Salary, Executive shall be eligible during the
Period of Employment to receive cash incentive compensation as determined by the
Board from time to time (the “Incentive Compensation”), and shall be eligible to
participate in such incentive compensation plans as the Board shall determine
from time to time for employees of the same status within the hierarchy of the
Company.

 

 

“Pro Rata Incentive Compensation” shall be paid to Executive if Executive’s
employment is terminated by reason of Executive’s death or disability, as
provided in Subparagraphs 6(a) and 6(b), if Executive’s employment is terminated
by the Executive for Good Reason, as provided in Subparagraph 6(e), or if
Executive’s employment is terminated by the Company without Cause, as provided
in Subparagraph 6(d). Pro Rata Incentive Compensation equals the Incentive
Compensation for the fiscal year of termination multiplied by a fraction, the
numerator of which is the number of days in such fiscal year through Date of
Termination and the denominator of which is 365.

 

If, for the purpose of calculating Incentive Compensation or Pro Rata Incentive
Compensation, the Incentive Compensation cannot be determined by the time
required to be paid, the Company shall make a good faith estimate of the pro
rata amount based on an amount Executive would have earned had he continued
employment for the entire fiscal year; provided, however, that where the Date of
Termination occurs during the first six months of any fiscal year, the Pro Rata
Incentive Compensation paid to Executive if Executive’s employment is terminated
by reason of Executive’s death or disability, by the Executive for Good Reason,
or by

 

2

 

--------------------------------------------------------------------------------



the Company without Cause shall not exceed fifty percent (50%) of the maximum
Incentive Compensation which could have been paid to Executive in the fiscal
year immediately preceding the fiscal year of termination.

 

(b)

Expenses. Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him (in accordance with the policies and
procedures then in effect and established by the Company for its senior
executive officers) in performing services hereunder during the Period of
Employment, provided that Executive properly accounts therefor in accordance
with Company policy.

 

 

(c)

Other Benefits. During the Period of Employment, Executive shall be entitled to
continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide Executive with at least substantially equivalent
benefits to those provided under such Employee Benefit Plans. As used herein,
“Employee Benefit Plans” include, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company. To the extent that the scope or nature of benefits
described in this section are determined under the policies of the Company based
in whole or in part on the seniority or tenure of an employee’s service,
Executive shall be deemed to have a tenure with the Company equal to the actual
time of Executive’s service with Company. During the Period of Employment,
Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement which may, in the future, be made available
by the Company to its executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plan or arrangement. Any payments or benefits payable to Executive under a plan
or arrangement referred to in this Subparagraph 3(c) in respect of any calendar
year during which Executive is employed by the Company for less than the whole
of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed. Should any such

 

payments or benefits accrue on a fiscal (rather than calendar) year, then the
proration in the preceding sentence shall be on the basis of a fiscal year
rather than calendar year.

 

(d)

Vacations. Executive shall be entitled to the number of paid vacation days in
each calendar year determined by the Company from time to time for executives at
the same level as Executive. Executive shall also be entitled to all paid
holidays given by the Company to its executives. To the extent that the scope or
nature of benefits described in this section are determined under the policies
of the Company based in whole or in part on the seniority or tenure of an
employee’s service, Executive shall be deemed to have a tenure with the Company
equal to the actual time of Executive’s service with the Company.

 

 

3

 

--------------------------------------------------------------------------------



 

4.

Unauthorized Disclosure.

(a)

Confidential Information. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
the business affairs, information, trade secrets, and other matters of the
Company and its subsidiaries which are of a proprietary or confidential nature,
including but not limited to the operations, business opportunities, price and
cost information, finance, customer information, business plans, various sales
techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge
(collectively the “Confidential Information”) concerning the business of the
Company, its predecessors and their respective subsidiaries. The Company agrees
to provide on an ongoing basis such Confidential Information as the Company
deems necessary or desirable to aid Executive in the performance of his duties.
Executive understands and acknowledges that such Confidential Information is
confidential, and he agrees not to disclose such Confidential Information to
anyone outside the Company except to the extent that (i) Executive deems such
disclosure or use reasonably necessary or appropriate in connection with
performing his duties on behalf of the Company, (ii) Executive is required by
order of a court of competent jurisdiction (by subpoena or similar process) to
disclose or discuss any Confidential Information, provided that in such case,
Executive shall promptly inform the Company of such event, shall cooperate with
the Company in attempting to obtain a protective order or to otherwise restrict
such disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order;

 

(iii) such Confidential Information becomes generally known to and available for
use by the hotel and hospitality industry (the “Hotel Industry”), other than as
a result of any action or inaction by Executive; or (iv) such information has
been rightfully received by a member of the Hotel Industry or has been published
in a form generally available to the Hotel Industry prior to the date Executive
proposes to disclose or use such information. Executive further agrees that he
will not during employment and/or at any time thereafter use such Confidential
Information in competing, directly or indirectly, with the Company or any of its
subsidiaries. At such time as Executive shall cease to be employed by the
Company, he will immediately turn over to the Company all Confidential
Information, including papers, documents, writings, electronically stored
infotination, other property, and all copies of them provided to or created by
him during the course of his employment with the Company.

 

(b)

Heirs, successors, and legal representatives. The foregoing provisions of this
Paragraph 4 shall be binding upon Executive’s heirs, successors, and legal
representatives. The provisions of this Paragraph 4 shall survive the
termination of this Agreement for any reason.

 

 

(c)

Definition of Subsidiary. For purposes of this Paragraph 4 and for purposes of
Paragraph 5 (Covenant Not to Compete) below, “subsidiary” of the Company means
any corporation, partnership, joint venture, limited liability company or other
entity of which (i) at least a majority of the securities or other interests
having by their terms voting power to elect a majority of the board of directors
or others performing similar functions for such entity is directly or indirectly
beneficially owned by the Company (either alone or through or together with one
or more of its subsidiaries), or (ii) the Company or any subsidiary of the
Company is a general partner or manager.

 

 

4

 

--------------------------------------------------------------------------------



5.

Covenant Not to Compete. In consideration for the Option, the Company’s promise
to provide Confidential Information as set forth in Paragraph 4 above, and for
Executive’s employment by the Company under the terms provided in this
Agreement, and as a means to aid in the performance and enforcement of the terms
of and preserve the rights of the Company pursuant to the Unauthorized
Disclosure provisions of Paragraph 4, Executive agrees as follows:

 

 

(a)

during the term of Executive’s employment with the Company and for a period of
eighteen (18) months thereafter, regardless of the reason for termination of
employment, Executive will not, directly or indirectly, as an owner, director,
principal, agent, officer, employee, partner, consultant, servant, or otherwise,
carry on, operate, manage, control, or become involved in any manner with any
business, operation, corporation, partnership, association, agency, or other
person or entity which is in the business of owning, operating, managing or
granting franchise rights with respect to hotels, motels or other lodging
facilities in any area or territory in which the Company or any of its
subsidiaries conducts operations; provided, however, that the foregoing shall
not prohibit Executive from owning up to one percent (1%) of the outstanding
stock of a publicly held company engaged in the hospitality business.
Notwithstanding the foregoing, after Executive’s employment with the Company has
terminated, upon receiving written permission by the Board, Executive shall be
permitted to engage in such activities with respect to any other hotel, motel or
lodging facility that would be immaterial to the operations of the Company and
its subsidiaries in the area or territory in question. Immateriality, for
purposes of the foregoing sentence, shall be determined in the sole discretion
of the Board in good faith.

 

 

(b)

during the term of Executive’s employment with the Company and for a period of
eighteen (18) months thereafter, regardless of the reason for telinination of
employment, Executive will not, directly or indirectly, either for himself or
for any other business, operation, corporation, partnership, association,
agency, or other person or entity, call upon, compete for, solicit, divert, or
take away, or attempt to divert or take away any of the customers (including,
without limitation, any hotel owner, lessor or lessee, asset manager, trustee or
consumer with whom the Company or any of its subsidiaries from time to time (i)
has an existing agreement or business relationship; (ii) has had an agreement or
business relationship within the two-year period preceding the Executive’s last
day of employment with the Company; or (iii) has included as a prospect in its
applicable pipeline) or vendors of the Company or any of its subsidiaries in any
of the areas or territories in which the Company or any of its subsidiaries
conducts operations if such action has the intent or effect of interfering with
the Company’s or any of its subsidiaries’ relationship with the

 

vendor or customer.

 

(c)

during the term of Executive’s employment with the Company and for a period of
eighteen (18) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
current or prospective employee of the Company or any of its subsidiaries
(including, without limitation, any current or prospective employee of the
Company or any of its subsidiaries within the six- month period preceding
Executive’s last day of employment with the Company or within the 18-month
period of this covenant) to accept employment with Executive or with any
business, operation, corporation, partnership, association, agency, or other
person or entity with which Executive may be

 

 

5

 

--------------------------------------------------------------------------------



associated, and Executive will not employ or cause any business, operation,
corporation, partnership, association, agency, or other person or entity with
which Executive may be associated to employ any current or prospective employee
of the Company or any of its subsidiaries without providing the Company with ten
(10) days’ prior written notice of such proposed employment.

 

(d)

Executive agrees and acknowledges that the restrictions contained in this
noncompetition covenant are reasonable in scope of activity, duration and
geographical area and are necessary to protect the Company’s business interests
and Confidential Information after the Effective Date of this Agreement. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
will in no way affect any other circumstance or the validity or enforceability
of this Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the scope of activity
or area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area and/or
scope of activity of such provision, and/or to delete specific words or phrases,
and in its reduced form, such provision shall then be enforceable and shall be
enforced. The parties agree and acknowledge that the breach of this
noncompetition covenant will cause irreparable damage to the Company, and upon
breach of any provision of this noncompetition covenant, the Company shall be
entitled to injunctive relief, specific performance, or other equitable relief;
provided, however, that this shall in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).

 

 

(e)

Should Executive violate the provisions of this Paragraph, then in addition to
all other rights and remedies available to the Company at law or in equity, the
duration of this covenant shall automatically be extended for the period of time
from which Executive began such violation until he permanently ceases such
violation.

 

 

6.

Termination. Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

 

 

(a)

Death. Executive’s employment hereunder shall terminate upon his death.

 

(b)

Disability. If, as a result of Executive’s incapacity due to physical or mental
illness, Executive shall have been absent from his duties hereunder on a
full-time basis for one hundred eighty (180) calendar days in the aggregate in
any twelve (12) month period, the Company may terminate Executive’s employment
hereunder.

 

 

(c)

Termination by Company For Cause. At any time during the Period of Employment,
the Company may terminate Executive’s employment hereunder for Cause if such
termination is approved by the CEO. For purposes of this Agreement “Cause” shall
mean: (A) conduct by Executive constituting a material act of willful misconduct
in connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its affiliates
other than the occasional, customary and de minimis use of Company property for
personal purposes; (B) criminal or civil conviction of Executive, a plea of nolo
contendere by Executive or conduct by Executive that would reasonably be
expected to

 

 

6

 

--------------------------------------------------------------------------------



result in material injury to the reputation of the Company if he were retained
in his position with the Company, including, without limitation, conviction of a
felony involving moral turpitude; (C) continued, willful and deliberate
non-performance by Executive of his duties hereunder (other than by reason of
Executive’s physical or mental illness, incapacity or disability) and such
non-performance has continued for more than thirty

(30) days following written notice of such non-performance from the Board; (D) a
breach by Executive of any of the provisions contained in Paragraphs 4 and 5 of
this Agreement; or (E) a violation by Executive of the Company’s employment
policies and such violation has continued for more than thirty (30) days
following written notice of such violation from the Board.

 

(d)

Termination Without Cause. At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause if such
termination is approved by the CEO. Any termination by the Company of
Executive’s employment under this Agreement which does not constitute a
termination for Cause under Subparagraph 6(c) or result from the death or
disability of the Executive under Subparagraph 6(a) or (b) shall be deemed a
termination without Cause. If the Company provides notice to the Executive under
Paragraph 1 that it does not wish to extend the Period of Employment, such
action shall be deemed a termination without Cause.

 

 

(e)

Termination by Executive. At any time during the Period of Employment, Executive
may terminate his employment hereunder for any reason, including but not limited
to Good Reason. If Executive provides notice to the Company under Paragraph 1
that he does not wish to extend the Period of Employment, such action shall be
deemed a voluntary termination by Executive and one without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean that Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events: (A) a substantial diminution or other substantive
adverse change, not consented to by Executive, in the nature or scope of
Executive’s responsibilities, authorities, powers, functions or duties, other
than a change in Executive’s position or reporting relationship; (B) any
removal, during the Period of Employment, from Executive of his title of Senior
Vice President; (C) an involuntary reduction in Executive’s Base Salary or
Adjusted Base Salary or involuntary reduction in cash incentive compensation
plan (but not reduction in incentive compensation appropriate for level of
performance) except for across-the-board salary reductions similarly affecting
all or substantially all management employees; (D) a breach by the Company of
any of its other material obligations under this Agreement and the failure of
the Company to cure such breach within thirty (30) days after written notice
thereof by Executive; or (E) the involuntary relocation of the Company’s offices
at which Executive is principally employed or the involuntary relocation of the
offices of Executive’s primary workgroup to a location more than thirty (30)
miles from such offices, or the requirement by the Company for Executive to be
based anywhere other than the Company’s offices at such location or in Dallas,
Texas on an extended basis, except for required travel on the Company’s business
to an extent substantially

 

consistent with Executive’s business travel obligations. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” event has occurred; (ii) Executive notifies the Company in writing
(the “Good Reason Notice”) of the occurrence of the Good Reason event; (iii) for
a period (the “Good Reason Process Period”) consisting of not less than thirty
(30) days if the Good Reason Notice is delivered to the Company within 18 months
after the occurrence of the

 

7

 

--------------------------------------------------------------------------------



first event constituting a Change in Control (as defined in Subparagraph 8(c))
and not less than ninety (90) days in all other instances, Executive cooperates
in good faith with the Company’s efforts to modify Executive’s employment
situation in a manner acceptable to Executive and the Company; and (iv)
notwithstanding such efforts, one or more of the Good Reason events continue to
exist and has not been modified in a manner acceptable to Executive. If the
Company cures the Good Reason event during the applicable Good Reason Process
Period, Good Reason shall be deemed not to have occurred.

 

(f)

Notice of Termination. Except for termination as specified in Subparagraph 6(a),
any termination of Executive’s employment by the Company or any such termination
by Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

 

 

 

(g)

Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death;

(B) if Executive’s employment is terminated on account of disability under
Subparagraph 6(b) or by the Company for Cause under Subparagraph 6 (c), the date
on which Notice of Termination is given; (C) if Executive’s employment is
terminated by the Company under Subparagraph 6(d), thirty

(30) days after the date on which a Notice of Termination is given; and (D) if
Executive’s employment is terminated by Executive under Subparagraph 6(e),
thirty (30) days after the date on which a Notice of Termination is given.

 

7.Compensation Upon Termination or During Disability.

(a)

If Executive’s employment terminates by reason of his death, the Company shall,
within ninety (90) days of death, pay in a lump sum amount to such person as
Executive shall designate in a notice filed with the Company or, if no such
person is designated, to Executive’s estate, Executive’s accrued and unpaid Base
Salary or, if applicable, his Adjusted Base Salary, to the date of his death,
plus accrued and unpaid Incentive Compensation, if any, for the fiscal year
preceding termination and Pro Rata Incentive Compensation, if any, under
Subparagraph 3(a). For a period of one (1) year following the Date of
Termination, the Company shall pay such health insurance premiums as may be
necessary to allow Executive’s spouse and dependents to receive health insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. In addition to the foregoing, any payments to which Executive’s
spouse, beneficiaries, or estate may be entitled under any employee benefit plan
shall also be paid in accordance with the terms of such plan or arrangement.
Such payments, in the aggregate, shall fully discharge the Company’s obligations
hereunder.

 

 

(b)

During any period that Executive fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness, Executive shall continue
to receive his accrued and unpaid Base Salary or, if applicable, his Adjusted
Base Salary and Incentive Compensation payments, if any, under Subparagraph
3(a), until Executive’s employment is terminated due to disability in accordance
with Subparagraph 6(b) or until Executive terminates his employment in
accordance with Subparagraph 6(e), whichever first occurs, at which point
Executive shall then receive any accrued and unpaid Incentive Compensation, if
any, for the fiscal year preceding

 

 

8

 

--------------------------------------------------------------------------------



termination and Pro Rata Incentive Compensation, if any, under Subparagraph
3(a). For a period of one (1) year following the Date of Termination, the
Company shall pay such health insurance premiums as may be necessary to allow
Executive, Executive’s spouse and dependents to receive health insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. Upon termination due to death prior to the termination first to
occur as specified in the first sentence of this Subparagraph 7(b), Subparagraph
7(a) shall apply.

 

(c)

If Executive’s employment is terminated by Executive other than for Good Reason
as provided in Subparagraph 6(e), then the Company shall, through the Date of
Termination, pay Executive his accrued and unpaid Base Salary or, if applicable,
his Adjusted Base Salary at the rate in effect at the time Notice of Termination
is given. Thereafter, the Company shall have no further obligations to Executive
except as otherwise expressly provided under this Agreement, provided any such
termination shall not adversely affect or alter Executive’s rights under any
employee benefit plan of the Company in which Executive, at the Date of
Termination, has a vested interest, unless otherwise provided in such employee
benefit plan or any agreement or other instrument attendant thereto.

 

 

(d)

If Executive terminates his employment for Good Reason as provided in
Subparagraph 6(e) or if Executive’s employment is terminated by the Company
without Cause as provided in Subparagraph 6(d), then the Company shall, through
the Date of Termination, pay Executive his accrued and unpaid Base Salary or, if
applicable, his Adjusted Base Salary at the rate in effect at the time Notice of
Termination is given and accrued and unpaid Incentive Compensation, if any, for
the fiscal year preceding teimination and Pro Rata Incentive Compensation, if
any, under Subparagraph 3(a). In addition, subject to signing by Executive of a
general release of claims in a form and manner satisfactory to the Company,

 

 

(i)

the Company shall continue to provide payments to Executive in an amount equal
to one and one-half (11/2) times the sum of Executive’s Average Base Salary and
his Average Incentive Compensation, payable over eighteen (18) months after the
Date of Termination (the “Severance Amount”). The Severance Amount shall be paid
out in substantially equal bi-weekly installments, in arrears; provided,
however, that in the event Executive commences any employment with an employer
other than the Company during the twelve (12) month period ending on the first
anniversary of the Date of Termination, the Company shall be entitled to set-off
against the remaining Severance Amount fifty percent (50%) of the amount of any
cash compensation received by Executive from the new employer during such
period; provided, further, that in the event Executive commences any employment
with, or is employed by, any employer other than the Company during the six (6)
month period following the first anniversary of the Date of Termination, the
Company shall be entitled to set-off against the remaining Severance Amount
twenty-five percent (25%) of the amount of any cash compensation received by
Executive from such employer during such period. From time to time, Executive
may be asked to certify to the Company that he has not accepted employment with
a new employer (including, without limitation, contract and consulting
agreements). For purposes of this Agreement, “Average Base Salary” shall mean
the average of the annual Base Salary or, if applicable, Adjusted Base Salary
received by Executive for each of the three (3) immediately preceding fiscal
years or such fewer number of complete fiscal

 

 

9

 

--------------------------------------------------------------------------------



years as Executive may have been employed by the Company; provided, however,
that if Executive has not been employed by the Company for a full fiscal year,
then “Average Base Salary” shall mean the actual amount of Base Salary paid to
Executive for the immediately preceding fiscal year, which amount shall be
annualized as if Executive had been employed by the Company for the entire
immediately preceding fiscal year, and if Executive was not employed by the
Company during the immediately preceding fiscal year, then “Average Base Salary”
shall mean the actual amount of Base Salary paid to Executive for the fiscal
year in which termination occurs, which amount shall be annualized as if
Executive had been employed for such entire fiscal year. For purposes of this
Agreement, “Average Incentive Compensation” shall mean the average of the annual
Incentive Compensation under Subparagraph 3(a) received by Executive for the
three (3) immediately preceding fiscal years or such fewer number of complete
fiscal years as Executive may have been employed by the Company; provided,
however, that if Executive has not been employed by the Company for a full
fiscal year, then “Average Incentive Compensation” shall mean the actual amount
of Incentive Compensation received by Executive for the immediately preceding
fiscal year, which amount shall be annualized as if Executive had been employed
for the entire immediately preceding fiscal year, and if Executive was not
employed by the Company during the immediately preceding fiscal year, “Average
Incentive Compensation” shall be zero. In no event shall “Average Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus. Notwithstanding the foregoing, if Executive breaches any of the
provisions contained in Paragraphs 4 and 5 of this Agreement, all payments of
the Severance Amount shall immediately cease.

Notwithstanding the foregoing, in the event Executive terminates his employment
for Good Reason as provided in Subparagraph 6(e), he shall be entitled to the
Severance Amount only if he provides the Good Reason Notice provided for in
Subparagraph 6(e) within thirty

(30) days after the occurrence of the event or events which constitute such Good
Reason as specified in clauses (A), (B), (C), (D) and (E) of Subparagraph 6(e)
and he provides the Notice of Termination provided for in Subparagraph 6(f)
within five (5) days after the expiration of the Good Reason Process Period; and

 

(ii)

in addition to any other benefits to which Executive may be entitled in
accordance with the Company’s then existing severance policies, the Company
shall, for a period of one (1) year commencing on the Date of Termination, pay
such health insurance premiums as may be necessary to allow Executive,
Executive’s spouse and dependents to continue to receive health insurance
coverage substantially similar

 

to the coverage they received prior to his termination of employment.

 

(e)

If Executive’s employment is terminated by the Company for Cause as provided in
Subparagraph 6(c), then the Company shall, through the Date of Termination, pay
Executive his accrued and unpaid Base Salary or, if applicable, his Adjusted
Base Salary at the rate in effect at the time Notice of Termination is given.
Thereafter, the Company shall have no further obligations to Executive except as
otherwise expressly provided under this Agreement, provided any such termination
shall not adversely affect or alter Executive’s rights under any employee
benefit plan of the Company in which Executive, at the Date of Termination, has
a vested interest, unless otherwise provided in such employee benefit plan or
any agreement or other instrument attendant thereto.

 

 

10

 

--------------------------------------------------------------------------------



(f)

Nothing contained in the foregoing Subparagraphs 7(a) through 7(e) shall be
construed so as to affect Executive’s rights or the Company’s obligations
relating to agreements or benefits which are unrelated to termination of
employment.

 

 

8.Change in Control Payment. The provisions of this Paragraph 8 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event. These provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 7(d)(i) regarding severance pay upon a termination of
employment, if such termination of employment occurs within twelve

(12)months after the occurrence of the first event constituting a Change of
Control; provided that such first event occurs during the Period of Employment.
The provisions of Subparagraph 8(a) shall terminate and be of no further force
or effect beginning twelve (12) months after the occurrence of a Change in
Control.

 

 

(a)

Change in Control.

 

(i)

If within twelve (12) months after the occurrence of the first event
constituting a Change in Control, Executive’s employment is terminated by the
Company without Cause as provided in Subparagraph 6(d) or Executive terminates
his employment for Good Reason as provided in Subparagraph 6(e), then the
Company shall pay Executive the Severance Amount as provided in Subparagraph
7(d)(i) in substantially equal bi-weekly installments, in arrears, over eighteen
(18) months; provided, however, that in the event Executive commences any
employment with an employer other than the Company during such eighteen (18)
month period, the Company shall not be entitled to any right of set-off against
the Severance Amount for any cash compensation received by the Executive from
the new employer during such period. Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in Paragraphs 4 and 5 of this
Agreement,

 

all payments of the Severance Amount shall immediately cease; and

 

(ii)

Within fifteen (15) days after Executive becomes entitled to receive the
Severance Amount under (i) above, the Company shall place funds in an amount
equal to the estimated Severance Amount in escrow, pursuant to arrangements that
are mutually acceptable to the Company and Executive (the “Escrow Arrangement”).
The Escrow Arrangement shall be maintained until the final installment payment
of the Severance Amount has been made;

 

 

(iii)

Notwithstanding anything to the contrary in any applicable option agreement or
stock-based award, in the event of a Change in Control during the Period of
Employment, any unvested portions of any stock option or other stock-based award
shall fully vest and become exercisable one hundred eighty (180) days after the
date of the Change in Control (provided Executive is employed by the Company on
such date) or, if earlier, on the date following the Change in Control the
Executive’s employment with the

 

 

11

 

--------------------------------------------------------------------------------



Company is terminated by the Company without Cause or by the Executive for Good
Reason. In the event of such termination, Executive shall have three hundred
sixty (360) days following the Date of Termination to exercise all his stock
options; provided, however, in no event may Executive exercise any stock option
on or after the Expiration Date of such option (as defined in the applicable
option agreement).

Executive shall also be entitled to any other rights and benefits with respect
to stock-related awards, to the extent and upon the terms provided in the
employee stock option or incentive plan or any agreement or other instrument
attendant thereto pursuant to which such options or awards were granted; and

 

(iv)

The Company shall, for a period of one (1) year commencing on the Date of
Termination, pay such health insurance premiums as may be necessary to allow
Executive, Executive’s spouse and dependents to continue to receive health
insurance coverage substantially similar to the coverage they received prior to
his termination of employment.

 

 

 

(b)

Gross Up Payment

 

(i)

Excess Parachute Payment. If in connection with the first event constituting a
Change in Control of the Company Executive incurs the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) on
“excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code, the Company will pay to Executive, with respect to the payments (or events
treated as payments under such Section 4999) that give rise to such Excise Tax
(an “Excise Taxable Payment”), an additional amount (a “Gross Up Payment”) that
is equal to the lesser of (A) an amount such that the net amount retained by
Executive from all such Excise Taxable Payments, after deduction of any Excise
Tax on all Excise Taxable Payments and any federal, state and local income taxes
and employment taxes (together with penalties and interest) as well as the
Excise Tax upon the payment or payments provided for by this clause (A) of this
Subparagraph 8(b)(i), will be equal to the aggregate amount of all such Excise
Taxable Payments (excluding all amounts payable pursuant to this clause (A)) or
(B) an amount equal to 1.25 multiplied by Executive’s Base Salary or Adjusted
Base Salary, as applicable, in effect immediately prior to the date of the
Change in Control.

 

 

(ii)

Applicable Rates. For purposes of determining the amount of the Gross Up
Payment, Executive will be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the Gross
Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of Executive’s primary
residence for the calendar year in which the Gross Up Payment is to be made, net
of the maximum reduction in federal income taxes that could be obtained from
deduction of such state and local taxes.

 

 

(iii)

Time for Payment. The Company will pay the estimated amount of the Gross Up
Payment in cash to Executive at such time or times when the Excise Tax is due.
Executive and the Company and their respective tax advisors agree to confer and
reasonably cooperate in the determination of the actual amount of the Gross Up
Payment.

 

 

12

 

--------------------------------------------------------------------------------



Without limiting the foregoing, Executive shall, if requested by the Company,
cooperate in a valuation of Executive’s obligations under paragraph 5 of this
Agreement by a valuation firm selected and paid for by the Company. Further,
Executive and the Company agree to make such adjustments to the estimated amount
of the Gross Up Payment as may be necessary to equal the actual amount of the
Gross Up Payment, which in the case of Executive will refer to refunds of prior
overpayments and in the case of the Company will refer to makeup of prior
underpayments.-

(c)Definitions. For purposes of this Paragraph 8, the following terms shall have
the following meanings: “Change in Control” shall mean any of the following:

 

(a)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (the “Acquiring Person”),
other than the Company, or any of its Subsidiaries or any Investor or Excluded
Group, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of the combined
voting power or economic interests of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors; provided,
however, that any transfer from any Investor or Excluded Group will not result
in a Change in Control if such transfer was part of a series of related
transactions the effect of which, absent the transfer to such Acquiring Person
by the Investor or Excluded Group, would not have resulted in the acquisition by
such Acquiring Person of thirty-five percent (35%) or more of the combined
voting power or economic interests of the then outstanding voting securities; or

 

 

(b)

during any period of twelve (12) consecutive months after the Issuance Date, the
individuals who at the beginning of any such 12- month period constituted a
majority of the Class A Directors and Class C Directors (the “Incumbent
Non-Investor Majority”) cease for any reason to constitute at least a majority
of such Class A Directors and Class C Directors; provided that (i) any
individual becoming a director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of the stockholders having the
right to designate such director and (ii) any director whose election to the
Board or whose nomination for election by the stockholders of the Company was
approved by the requisite vote of directors entitled to vote on such election or
nomination in accordance with the Restated Certificate of Incorporation of the
Company, shall, in each such case, be considered as though such individual were
a member of the Incumbent Non-Investor Majority, but excluding, as a member of
the Incumbent Non-Investor Majority, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
and further excluding any person who is an affiliate or associate of an
Acquiring Person having or proposing to acquire beneficial ownership of
twenty-five percent (25%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; or

 

 

13

 

--------------------------------------------------------------------------------



 

(c)

the approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than fifty-seven
and one-half percent (57.5%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Company resulting from such reorganization, merger or
consolidation; or

 

 

(d)

the sale or other disposition of assets representing fifty percent (50%) or more
of the assets of the Company in one transaction or series of related
transactions.

 

All defined terms used in the definition of “Change in Control” shall have the
same meaning as set forth in the Certificate of Designation of Series B
Convertible Preferred Stock of Wyndham International, Inc. in effect on the
Effective Date of this Agreement.

“Company” shall mean not only Wyndham International, Inc., but also its
successors by merger or otherwise.

 

9.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

if to the Executive:

At his home address as shown

in the Company’s personnel records; if to the Company:

Wyndham International, Inc.

1950 Stemmons Freeway

Suite 6001

Dallas, TX 75207

Attention: Executive Vice President, General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

10.Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar

 

14

 

--------------------------------------------------------------------------------



provisions or conditions at the same or at any prior or subsequent time. This
Agreement, with its Exhibit A, constitutes the entire agreement between the
parties with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement and Exhibit A.
This Agreement supersedes all prior agreements between the parties with respect
to any related subject matter. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Texas (without regard to principles of conflicts of laws).

 

11.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.

 

12.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

13.

Mediation and/or Arbitration; Other Disputes.

(a)

General Procedures. In the event of any dispute or controversy arising under or
in connection with the terms of this Agreement, the parties shall first promptly
try in good faith to settle such dispute or controversy by mediation under the
Commercial Mediation Rules of the American Arbitration Association (“AAA”)
before resorting to arbitration, provided, however, that if the dispute or
controversy concerns whether Executive is entitled to a payment under
subparagraph 8(a) or 8(b) or the amount of any payment to which the Executive is
entitled under subparagraph 8(a) or 8(b), the expedited procedures in
subparagraph 13(b) will apply. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it is
submitted to mediation, the parties will settle any remaining dispute or
controversy exclusively by arbitration in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the AAA then in effect. The parties hereto agree
that any dispute relating to the terms of this Agreement or the performance by
the parties of their respective obligations under the terms of this Agreement
shall not in any event be subject to the AAA’s National Rules for the Resolution
of Employment Disputes. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. With respect to any dispute or controversy arising
under or in connection with the terms of this Agreement after a Change in
Control, all administration fees and arbitration fees shall be paid solely by
the Company. Each party agrees to pay its own legal fees and expenses incurred
in connection with mediation and/or arbitration.

 

 

Notwithstanding the above, the Company shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
continuation of any violation of paragraph 4 or 5 hereof. Should a dispute occur
concerning Executive’s mental or physical capacity as described in subparagraph
6(b), 6(c) or 7(b), a doctor selected by Executive and a doctor selected by the
Company shall be entitled to examine Executive. If the opinion of the Company’s
doctor and Executive’s doctor conflict, the Company’s doctor and Executive’s
doctor shall together agree upon a third doctor, whose opinion shall be binding.

 

15

 

--------------------------------------------------------------------------------



Any amount to which Executive is entitled under this Agreement (including any
disputed amount) which is not paid when due shall bear interest from the date
due until paid at a rate equal to the lesser of eighteen percent (18%) per annum
or the maximum lawful rate.

 

(b)

Expedited Procedures. The following expedited procedures apply in the event of
any dispute or controversy concerning whether Executive is entitled to a payment
under subparagraph 8(a) or 8(b) or the amount of any payment to which Executive
is entitled under subparagraph 8(a) or 8(b), and are intended to supplement the
general procedures detailed above. The parties shall first promptly try in good
faith to settle such dispute or controversy by expedited mediation under the
Commercial Mediation Rules of the AAA, as modified by this Agreement, before
resorting to arbitration. In the event that such dispute or controversy remains
unresolved in whole or in part for a period of fifteen (15) days after either
party files a request for expedited mediation with the AAA, the parties will
settle any remaining dispute or controversy exclusively by expedited arbitration
in Dallas, Texas in accordance with the Expedited Procedures of the Commercial
Arbitration Rules of the AAA then in effect, as modified by this Agreement. The
parties agree that the arbitration hearing will be held sixty (60) days after
the filing of a demand for expedited arbitration. The parties further agree that
the following deadlines shall apply: (1) a party has fifteen (15) days following
the conclusion of the mediation period to file an arbitration demand; (2) the
opposing party then has seven (7) days to file an answering statement; (3)
thereafter, the parties have thirty-five (35) days to conduct discovery, and (4)
the parties have seven (7) days following the close of discovery to exchange
copies of all exhibits that they intend to submit at the hearing. During the
first five (5) days of the discovery period, and prior to either party starting
discovery, the parties must agree upon the type of discovery that will be
conducted and upon a discovery schedule. Any dispute

 

regarding the type of discovery or the discovery schedule must be resolved by
the arbitrator during a discovery conference conducted in person or on the
telephone within the first five (5) days of the discovery period. The parties
agree that the arbitrator shall have fifteen (15) days after the arbitration
hearing to issue an award. The award shall be written and reasoned, if requested
by one of the parties.

 

14.Third-Party Agreements and Rights. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any employer or other party, and
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

 

15.Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal

 

16

 

--------------------------------------------------------------------------------



litigation. Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. The Company shall also provide Executive
with compensation on an hourly basis (to be derived from the sum of his Base
Salary or, if applicable, Adjusted Base Salary and Average Incentive
Compensation) for requested litigation and regulatory cooperation that occurs
after his termination of employment, and reimburse Executive for all costs and
expenses incurred in connection with his performance under this Paragraph 15,
including, but not limited to, reasonable attorneys’ fees and costs.

 

16.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

[Signature Page Follows] 17

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

WYNDHAM  INTERNATIONAL, INC.

 

 

By:

/s/ Mark Solls

Its:

Executive Vice President & General Counsel

 

 



/s/ Mark Chloupek

 

Mark Chloupek

18